Citation Nr: 1034124	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-29 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 to October 
1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The Veteran requested a hearing before the Board on his August 
2006 VA Form 9, substantive appeal.  In early June 2009, he was 
sent notice of his scheduled hearing date of July 2009.  
Subsequently, the Veteran withdrew his hearing request in a June 
2009 written statement. 

The Board remanded the Veteran's appeal in September 2009.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's gastroesophageal reflux disease is causally or 
etiologically related to service.  


CONCLUSION OF LAW

Gastroesophageal reflux disease was incurred in active service.  
38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his gastroesophageal reflux disease is 
the result of his service.  He further contends that he was 
treated for this disease while in service.

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Veteran's service treatment records (STR) demonstrate that in 
February 1962, the Veteran sought treatment for an upset stomach, 
resulting in a diagnosis of gastroenteritis and a prescription of 
Kaopectate.  In April 1962, the Veteran complained of an upset 
stomach with some gastrointestinal discomfort and bloating; the 
treating medical provider noted the visit as an emergency.  In June 
1962, the Veteran sought treatment for bloating and epigastric 
discomfort that he has experienced for the past two months; the 
treating medical provider ruled out a peptic ulcer, indicating a 
possible diagnosis of hyperacidity.  In August 1962, the Veteran 
reported to sick call with an upset stomach, and the treating medical 
provider noted the visit as an emergency.  In October 1962, the 
Veteran complained of stomach problems and nausea, resulting in a 
diagnosis of mild gastritis.  In May 1969, the Veteran complained of 
abdominal pain and stomach bloating after eating and was diagnosed 
with gastritis secondary Polish sausage.

The reports of October 1958, December 1964, February 1967, August 
1970, and June 1972 physical examinations are negative for 
complaints, treatment, or a diagnosis of a gastrointestinal 
condition, including gastroesophageal reflux disease.  

The Veteran's January 1974 Report of Medical History prepared at 
separation included his report of experiencing frequent indigestion.  
The Medical Examination included the examiner's notation that the 
Veteran experienced occasional indigestion, however, medication was 
not required.  

Post-service medical records include the report of a May 1975 VA 
examination, which was negative for complaints, treatment, or a 
diagnosis of a digestive condition, including  gastroesophageal 
reflux disease.  

Post-service VA outpatient treatment records demonstrate that the 
Veteran was hospitalized for several days in September 1988 and 
diagnosed with an upper gastrointestinal bleed secondary to Brunner's 
gland hypertrophy versus duodenitis.  Upon discharge, he was 
prescribed several medications, including Zantac.    

Post-service private treatment records dated from March 1989 to 
September 2003 demonstrate that the Veteran received treatment for a 
hiatal hernia with gastroesophageal reflux disease and was prescribed 
medication.  In May 2000, the Veteran provided a history GERD, 
resulting in a diagnosis of small sliding hiatal hernia with 
intermittent reflux.  Treatment records dated in March 2002 to 
September 2003 demonstrate diagnoses of GERD.    

In August 2005, the Veteran's spouse submitted a letter detailing the 
Veteran's stomach problems that she observed since the late 1950's, 
while the Veteran was in service.  She stated that from the late 
1950's through the early 1960's, the Veteran saw a doctor who 
recommended that he change his diet to alleviate his stomach 
problems.  Subsequently, when she and the Veteran left Vietnam, they 
were stationed at Misawa Airforce Base in Japan, where the Veteran 
saw another doctor, however, his stomach problems were not 
alleviated.  In 1972, when stationed in Los Angeles, the Veteran's 
spouse reported that the Veteran was given bottles of liquid antacid 
which he continued to take post discharge from service until he 
collapsed due to internal bleeding.    

In June 2009, the Veteran submitted a statement detailing his 
stomach problems during service and reiterated the history 
provided by his wife.  The Veteran further reported that he 
believed that stress was a contributing factor to his condition, 
indicating that his first several years in service were 
stressful.  He also reported that his stomach problems have 
continued throughout the years, whereas he currently has 
difficulty swallowing food without the use of medication.  

Pursuant to the Board remand, , the Veteran underwent a VA 
examination in February 2010.  At the time, the Veteran reported 
that he had gastroesophageal reflux disease during service, with 
symptoms of hyperacidity, belching, and bloating.  He reported 
that he currently experiences epigastric discomfort, especially 
after eating, as well as when he wakes up at night.  He further 
reported experiencing reflux, regurgitation, and belching, all of 
which occur more so in the evening.  He reported that he is 
currently prescribed Prilosec, which helps to curtail his 
symptoms of belching, epigastric pain, and esophageal pain.  

Following examination and review of the Veteran's claim's file, 
the examiner diagnosed the Veteran with gastroesophageal reflux 
disease.  In providing the diagnosis, the examiner noted the 
Veteran's service treatment records, which demonstrate that the 
Veteran sought treatment for an upset stomach, belching, 
bloating, and mild epigastric discomfort, resulting in a 
diagnosis of functional gastritis and hyperacidity in 1962.  The 
examiner noted that the Veteran specifically sought treatment in 
February, April, June, and October 1962 for the same symptoms and 
was prescribed antacids and Donnatal.  The examiner further 
reported that since discharge from service, the Veteran sought 
treatment and was diagnosed with gastroesophageal reflux disease 
and prescribed medication for his condition.  The examiner opined 
that the Veteran's current gastroesophageal reflux condition is 
the result of active service.  

The evidence shows that the Veteran has a current diagnosis 
gastroesophageal reflux disease and the February 2010 VA examiner 
examined the Veteran and opined that this condition and its 
current symptoms had its onset during service.  The preponderance 
of evidence supports a grant of service connection for the 
Veteran's gastroesophageal reflux disease.  

Notice and Assistance

Given the favorable grant of service connection for the Veteran's 
claim, any deficiencies as to VA's duties to notify and assist 
are deemed moot and no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384. 393 (1993).


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


